2.	Applicant's election with traverse of Group I, claims 1, 3-14, and 99-113, in the reply filed on September 9, 2019 is acknowledged.  The traversal is on the ground(s) that unity of invention was found in the corresponding PCT application, as shown at page 1 of the Written Opinion.  This is not found persuasive.  The Written Opinion did not hold that unity of invention existed for the inventions claimed in the corresponding PCT application; rather, the Written Opinion merely did not comment on unity of invention.  Silence as to the issue of unity of invention is not the equivalent of an affirmative holding that unity of invention exists.  Further, national stage Offices are not bound by the decisions of the International Searching Authority or the International Preliminary Examining Authority as to any patentability issues, including issues of unity of invention.  Finally, the prior art rejections set forth below constitute evidence that the invention as claimed lacks a special technical feature in common and therefore lacks unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 9, 2019.
Applicant’s election of the PIF peptide species SEQ ID NO:3 in the reply filed on September 9, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
113 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2019.
3.	The disclosure is objected to because of the following informalities: At paragraph [098], third-to-last line, “oa” should be changed to “of an”.  At paragraph [0098], second-to-last line, “chemically” is misspelled.  Appropriate correction is required.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3-13, 99-101, 103, 104, 106, 107, 109, 110, and 112  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The definition of the mimetics inserted into claims 1, 100, 103, 106, and 109 is unclear.  The definition recites that the mimetics comprise MVRIKPGSA, and also recites that the mimetics comprise one or a plurality of side chain modifications.  However, if at least one of the side chains must be modified, then the mimetics will no longer comprise MVRIKPGSA.  Further, if all of the side chains can be modified, then it is unclear why the sequence MVRIKPGSA is recited in the claims - the same purpose would be achieved merely by specifying the number of amino acid residues in the mimetic.  Note that the specification does not appear to impose any limitations on how the amino acid side chains can be modified in a mimetic.  See, e.g., paragraphs [0097], [0098], and [0104] of the specification.  The claim definition is also unclear as to the interpretation of the phrase “the same or similar desired biological activity of the PIF peptide”.  Because this phrase is used to define mimetics rather than PIF peptides; because the claim previously recites “a PreImplantation Factor (PIF) peptide” 
6.	Claims 1, 3-14, and 99-112 are objected to because of the following informalities:  At claim 1, line 7; claim 100, line 6; claim 103, line 6; claim 106, line 6; and claim 109, line 6; “(SEQ ID NO:4)” should be inserted after each occurrence of the amino acid sequence.  See 37 CFR 1.821(d).  At claim 14, line 7; claim 102, line 7; claim 105, line 7; claim 108, line 7; and claim 111, line 7; “or” should be inserted before “SEQ ID NO:29”.  Appropriate correction is required.
7.	Instant claims 1, 3-14, and 99-112 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/051,077 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose pharmaceutically acceptable salts of a PIF peptide; does not disclose a PIF peptide comprising instant SEQ ID NOS:2, 5, 7-9, 11, 14, and 18-29; does not disclose administration at a frequency of 1 dose every two days; does not disclose restoring colon morphology, colon crypt cell morphology, or colon architecture; and does not disclose reversing colon injury.
	Instant claims 1, 3-14, and 99-112 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/113,298 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose, e.g., treating or preventing acute radiation syndrome or gastrointestinal tract damage, restoring colon architecture or colon crypt cell morphology, or reversing colon injury.
	Instant claims 1, 3-14, and 99-112 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/211,660 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose, e.g., treating or preventing acute radiation syndrome or gastrointestinal tract damage, restoring colon architecture or colon crypt cell morphology, or reversing colon injury.
8.	Claims 1, 9, 11, 13, 14, 99, 100, 102, 103, 105, 106, 108, 109, 111, and 112 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the World Patent Application 2015/061483.  The World Patent Application ‘483 teaches a method of treating a subject for exposure to radiation, such as from nuclear attack or accident, or from cancer treatment.  Treatment prevents the development of acute radiation syndrome and normalizes colon function after exposure to radiation.  The method comprises administering a cell which expresses a preimplantation factor (PIF) peptide.  The cells can be administered intravenously, intramuscularly, or subcutaneously.  The PIF peptides which are to be expressed in the subject include those having amino acid sequences designated SEQ ID NOS:1-3 and 5-10, which correspond to instant SEQ ID NOS:4, 3, 1, 15, 12, 6, 7, 18, and 19, respectively.  See, e.g., paragraphs [0074], [0101], [0102], [0145], and [0147] - [0153]; and claims 7, 10, and 17.  The instant claims are silent as to the form or delivery means in or by which the PIF peptides are to administered.  Accordingly, the instant claims are deemed to embrace PIF administered in the form of cells which will express the PIF peptides in vivo.  Those sections of the World Patent Application ‘483 which disclose the treatment of radiation exposure do not disclose bone marrow transplantation.  With respect to instant claims 11 and 112, the exposure to radiation from nuclear attack or accident taught by the World Patent Application ‘483 constitutes lethal radiation, and the exposure to radiation from cancer treatment taught by the World Patent Application ‘483 constitutes sub-lethal radiation.  With respect to instant claims 99, 100, 102, 103, 105, 106, and 108, because the World Patent Application ‘483 teaches administering PIF peptides to subjects exposed to radiation, including whole body radiation, and teaches preventing the development of acute radiation syndrome and normalizing colon function after exposure to radiation; and because the World Patent Application ‘483 teaches administering the same PIF peptides to a subject following exposure to radiation as is recited in the instant claims; inherently the treatment method of the World Patent Application ‘483 will treat and/or prevent acute radiation syndrome, will restore colon or colon crypt cell morphology, and will restore colon architecture to the same extent recited in the instant claims.  Sufficient evidence of similarity is deemed to be present between the treatment method of the World Patent Application ‘483 and the instant claimed methods to shift the burden to Inventor to provide evidence that the claimed invention is unobviously different than the treatment method of the World Patent Application ‘483.
9.	Claims 3-8, 10, 101, 104, 107, and 110 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2015/061483.  Application of the World Patent Application ‘483 is the same as in the above rejection of claims 1, 9, 11, 13, 14, 99, 100, 102, 103, 105, 106, 108, 109, 111, and 112.  The World Patent Application ‘483 does not teach the administration rates and administration schedules recited in the instant claims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration rates and administration schedules for the radiation exposure treatment methods taught by the World Patent Application ‘483, because administration rates and administration schedules are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
10.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2015/061483 as applied against claims 1, 9, 11, 13, 14, 99, 100, 102, 103, 105, 106, 108, 109, 111, and 112 above, and further in view of Ribi (U.S. Patent No. 4,629,722).  The World Patent Application ‘483 does not teach the radiation dose which causes the acute radiation syndrome which it treats with the PIF peptides.  Ribi teaches exposure of a warm-blooded animal to at least about 100 rads results in acute radiation syndrome.  See column 1, lines 16-19.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat subjects who have received greater than about 100 rads according to the method of the World Patent Application ‘483, because such subjects are at risk of acute radiation syndrome as shown by Ribi, and because the World Patent Application ‘483 teaches a method of treating subjects exposed to radiation so as to prevent and/or treat the effects of acute radiation syndrome.
11.	Claims 1, 9, 10, 13, 99, 100, 103, 106, and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 2013/106273.  The World Patent Application ‘273 teaches treating acute radiation syndrome by administering a peptide comprising the amino acid sequence designated SEQ ID NO:2.  A preferred peptide is identified as SP16/SEQ ID NO:1, which comprises 17 amino acids amino acids.  The World Patent Application ‘273’s preferred peptide can be aligned with Inventor’s MVRIKPGSA such that the KP residues are the same, and the side chains of residues 1-4 and 7-9 of Inventor’s MVRIKPGSA are modified.  The peptides of the World Patent Application ‘273 are administered in combination with a pharmaceutically acceptable carrier.  Administration can be intravenous, intramuscular, and subcutaneous, and can be by injection and by pumps.  The World Patent Application ‘273 teaches that exposure to radiation can result in leakage of gram negative bacteria from the gastro-intestinal system, and that treatment with the peptides can prevent the development of endotoxemia.  See, e.g., paragraphs [0007], [0018], [0038], [0041], [0059], [00104], [00111], [00147], [00159], [00171], [00172], [00186]-[00189], [00197], [00198], [00206], [00209], [00217], [00283], and [00287]; Example 2; and claims 1, 5, 31, 32, and 34.  There is no disclosure in the World Patent Application ‘273 of treating any of the subjects by bone marrow transplantation, and thus the World Patent Application ‘273 is deemed to satisfy the instant claim requirement that the subject does not receive a bone marrow transplant.  The claim definition of the mimetics does not set any upper limit on the number of side chain modifications which can be present in the mimetics relative to MVRIKPGSA.  Because the preferred peptides of the World Patent Application ‘273 comprise a plurality of side chain modifications relative to MVRIKPGSA as required by the mimetics recited in the instant claims; meet the length limitation of the mimetics recited in the instant claims; and share the same biological activity of the PIF peptides, i.e., the ability to treat acute radiation syndrome; the preferred peptides of the World Patent Application ‘273 are deemed to constitute mimetics as claimed by Inventor.  With respect to instant claims 99, 100, 103, 106, and 109, because the same mimetic is being administered to the same subject according to the same method steps, inherently colon morphology, colon crypt cell morphology, and colon architecture will be restored and inherently colon injury will be reversed in the method of the World Patent Application ‘273 to the same extent claimed by the Inventor.  Sufficient evidence of similarity is deemed to be present between the method of the World Patent Application ‘273 and the instant claimed method to shift the burden to the Inventor to provide evidence that the claimed method is unobviously different than the method of the World Patent Application ‘273.
12.	Claims 3-8, 11, 12, 101, 104, 107, 110, and 112 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2013/106273.  Application of the World Patent Application ‘273 is the same as in the above rejection of claims 1, 9, 10, 13, 99, 100, 103, 106, and 109.  The World Patent Application ‘273 teaches administering its peptides in order to treat acute radiation syndrome, but does not teach the effective amounts, timing, and administration schedules recited in the instant claims.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable dosages, timings, and administration schedules for the peptides used in the treatment of acute radiation syndrome taught by the World Patent Application ‘273, because dosage, timings, and administration schedules are art-recognized result-effective variables which are routinely determined for any pharmaceutical treatment method.  See also paragraphs [00195], [00198], [00200], [00204], and [00205].  With respect to instant claims 11, 12, and 112, the World Patent Application ‘273 teaches treating acute radiation syndrome, but does not teach radiation exposure levels.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat acute radiation syndrome resulting from any degree of exposure to radiation, because the World Patent Application ‘273 does not set any limits on radiation exposure levels to which its subjects with acute radiation syndrome have been exposed, and because it would have been desirable to treat acute radiation syndrome regardless of the degree of radiation exposure.
13.	Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive.
	The anticipation and obviousness rejections based upon the World Patent Application 2015/061483 as the primary reference are maintained.  Please note that the rejection has been revised so that the World Patent Application ‘483 is now applied under both 35 U.S.C. 102(a)(1) and 102(a)(2).  In response to the previous rejection, Applicant contends that the World Patent Application ‘483 was not filed before the effective filing of the instant application.  However, as repeated in section 7 above, none of the instant claims are deemed to be entitled to the filing date of any of the provisional applications to which Applicant claims priority under 35 U.S.C. 119(e).  Accordingly, the effective filing date of the instant claims is September 16, 2015, the filing date of PCT/US2015/050532.  The international filing date of the World Patent Application ‘483 is October 22, 2014, before the effective filing date of the instant claims, and therefore the World Patent Application ‘483 is prima facie available as prior art under 35 U.S.C. 102(a)(2) against the instant claims.  Applicant also points out that the World Patent Application ‘483 lists Eytan Barnea and the same Applicant as does the instant application.  However, the World Patent Application ‘483 lists a second inventor in addition to Eytan Barnea, and this second inventor is sufficient to satisfy the requirement in 35 U.S.C. 102(a)(2) that the prior art patent “names another inventor”.  See MPEP 2154.01(c).  Finally, while the World Patent Application ‘483 and the instant application name the same Applicant, this is sufficient to remove the World Patent Application ‘483 as prior art under 35 U.S.C. 102(b)(2)(C) only if Applicant explicitly states that the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person “not later than the effective filing date of the claimed invention”.  See MPEP 2154.02(c), page 2100-380, column 1, last paragraph (Rev. 10.2019, June 2020).  Applicant has not submitted such a statement.  Note that this statement does not remove the World Patent Application ‘483 as prior art under 35 U.S.C. 102(a)(1).    
	The anticipation rejection over the Shainer et al article (Conference Papers in Medicine, Vol. 2013, Article ID 718031) is withdrawn in view of the limitation inserted into each of the independent claims excluding bone marrow transplantation.
The anticipation and obviousness rejections based upon Fox et al (U.S. Patent No. 4,629,722) are withdrawn in view of the new claim limitation requiring the mimetics to be from 9 to 18 amino acids in length.  The polyclonal antibodies taught by Fox et al do not meet or suggest the instant claimed length limitation.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 10, 2021